Citation Nr: 9908077	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  96-03 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
vision.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a disease of the 
ears.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for ulcers.

6.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

7.  Entitlement to service connection for degenerative joint 
disease of the right knee.

8.  Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to April 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claims on 
appeal.  

At his September 1998 video-conference hearing before the 
below-named Board Member, the veteran expressed disagreement 
with the 10 percent evaluation assigned for tinea cruris and 
pedis.  In addition, the veteran raised the issue of 
entitlement to service connection for a gastro-intestinal 
disorder manifested by gas attacks.  These issues, however, 
are not currently developed or certified for appellate 
review.  Accordingly, they are referred to the RO for 
appropriate action.





FINDINGS OF FACT

1.  Uncomplicated hyperoptic presbyopia is refractive error, 
and is not recognized as a disability under the law for VA 
compensation purposes.  

2.  Bilateral hearing loss has not been shown by competent 
medical evidence to be related to service.  

3.  A disease of the ears has not been shown by competent 
medical evidence to be related to service.  

4.  Hypertension has not been shown by competent medical 
evidence to be related to service.  

5.  Ulcers have not been shown by competent medical evidence 
to be related to service.

6.  Degenerative joint disease of the lumbar spine has not 
been shown by competent medical evidence to be related to 
service.

7.  Degenerative joint disease of the right knee has not been 
shown by competent medical evidence to be related to service.

8.  Degenerative joint disease of the left knee has not been 
shown by competent medical evidence to be related to service.


CONCLUSIONS OF LAW

1.  Uncomplicated hyperoptic presbyopia was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303(c) (1998).  

2.  The veteran's claim for service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a).

3.  The veteran's claim for service connection for a disease 
of the ears is not well grounded.  38 U.S.C.A. § 5107(a).

4.  The veteran's claim for service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107(a).

5.  The veteran's claim for service connection for ulcers is 
not well grounded.  38 U.S.C.A. § 5107(a).

6.  The veteran's claim for service connection for 
degenerative joint disease of the lumbar spine is not well 
grounded.  38 U.S.C.A. § 5107(a).

7.  The veteran's claim for service connection for 
degenerative joint disease of the right knee is not well 
grounded.  38 U.S.C.A. § 5107(a).

8.  The veteran's claim for service connection for 
degenerative joint disease of the left knee is not well 
grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a).

Before reaching the merits of the veteran's claims, the 
threshold question which must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (established by medical, or in 
some cases lay, evidence); and competent evidence of a nexus 
between the inservice injury or disease and the current 
disability (established by medical evidence).  See generally 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

I.  Bilateral Defective Vision

Service medical records from the veteran's first period of 
service noted that, upon entry into service, the veteran's 
vision was normal.  An entrance examination report dated in 
December 1953 noted that the veteran's distant vision was 
20/20 bilaterally.  His separation examination report for 
this first period of service, dated in October 1957, noted 
that his distant vision was 20/20 in the right eye, and 20/30 
in the left, corrected to 20/15.  The veteran reported a 
history of "eye trouble," in 1955, and of wearing glasses.  
The entrance examination for the veteran's second period of 
service, dated in December 1957, noted distant vision to be 
20/20 bilaterally, and the veteran reported a one year 
history of wearing glasses.  A reenlistment examination 
report dated in February 1959 indicated that distant vision 
was 20/25 in the right eye, and 20/30 in the left, both 
corrected to 20/20 bilaterally.  Treatment records in 
service, from either August 1958 or 1959, noted that the 
veteran had been wearing glasses since September 1956.  

Service medical records dated in December 1960 reported the 
veteran's distant vision to be 20/15 in the right eye, and 
20/10 in the left, however an examination report dated in 
December 1964 reported uncorrected distant vision to be 20/20 
bilaterally.  In June 1974, the veteran's distant vision was 
reported at 20/25 bilaterally, and his near vision was 20/20 
bilaterally.  

A February 1995 VA visual examination report noted an 
assessment of hyperoptic presbyope and the veteran was given 
a prescription for bifocal glasses.  VA outpatient treatment 
records that same month similarly noted an assessment of 
uncomplicated hyperoptic presbyopia.  

At his March 1996 personal hearing before the RO, the veteran 
testified that he had been diagnosed with defective vision, 
namely nearsightedness, in September 1956.  He stated that he 
currently had a prescription for reading glasses, and that 
these helped correct his vision.

The Board points out that the law concerning awards of 
service connection for a congenital or developmental defect 
is dispositive in this case.  In this regard, 38 C.F.R. § 
3.303(c) provides that a refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation governing the awards of compensation benefits.  
As such, regardless of the character or the quality of any 
evidence which the veteran could submit, a strictly 
refractive error cannot be recognized as a disability under 
the terms of the VA Schedule for Rating Disabilities.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As presbyopia 
is refractive error, McNeely v. Principi, 3 Vet. App. 357, 
364 (1992), service connection for this disability must be 
denied as a matter of law.

II.  Bilateral Hearing Loss and Ear Disease.

Service medical records noted no complaints of, or treatment 
for, hearing loss or a disease of the ears.  The records do 
not contain a separation examination report, however, medical 
examinations reports taken on numerous occasions in service 
noted no abnormality of the ears.  Audiograms taken in 
December 1964 and June 1974 did not show hearing loss for VA 
purposes under 38 C.F.R. § 3.385 (1998).  

A January 1996 VA audiological examination report noted that 
the veteran denied any hearing problems, but gave a history 
of, in the examiner's words, "limited noise exposure" in 
service and of exposure to noise from pistol fire while on a 
pistol team "for a short time."  The veteran also denied 
any recurring medical problems with his ears but did provide 
a history of being treated for an ear ache and drainage from 
one of his ears in service.  As with the audiogram conducted 
in service, the audiological findings from the examination 
report do not show any bilateral hearing loss for VA 
purposes.  The examiner's diagnosis was that the veteran's 
hearing was within normal limits bilaterally.  No hearing 
disorder was diagnosed.  VA outpatient treatment records from 
February 1996 similarly noted that the veteran had no hearing 
loss.  

A February 1995 VA audio-ear disease examination report noted 
that the veteran complained that "during the Vietnam war, 
dirt went in his ear which was flushed out later on," and 
that since that incident, he had had no further trouble with 
his ears.  The examiner's impression was than no otologic or 
audiological pathology could be found.  

At his March 1996 personal hearing before the RO, the veteran 
testified that he developed bilateral hearing loss and aches 
and pains in the ears while stationed in Vietnam, that he 
currently suffered from bilateral hearing loss, and that, 
"every now and then" he would develop aches and pains in 
either inner ear.  He stated that he had received infrequent 
treatment for the earaches but he denied that the disorder 
had been specifically identified by name.  He further stated 
that while he was stationed in Vietnam, his earaches had been 
treated by giving him pills, but that when he returned to the 
United States, and while still in service, he had both ears 
flushed out.  He testified that this "did help on my hearing 
part but it didn't stop the aching part."  He indicated that 
bilateral hearing loss returned shortly after separation.  He 
attributed both the hearing loss and the earaches to exposure 
to artillery blasts and to dust.  He reiterated essentially 
these same facts at a video-conference hearing before the 
below-named Board Member in September 1998.

Following a review of the evidence, the Board finds that the 
veteran's claims for service connection for both bilateral 
hearing loss and a disease of the ears are not well grounded 
because the veteran has not submitted competent evidence that 
he currently suffers from either disorder.  While the veteran 
maintains that the suffers from bilateral hearing loss and a 
disease of the ears, as a layperson, he is not competent to 
provide an opinion requiring medical knowledge, such as 
medical diagnosis of a current condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Because of the lack 
of a medical diagnosis of either bilateral hearing loss or a 
disease of the ears, the claims of entitlement to service 
connection for both disorders are not well grounded and must 
be denied.

III.  Hypertension

Service medical records noted no complaint of or treatment 
for hypertension, and none of the numerous blood pressure 
readings taken in service indicated a diastolic pressure of 
100 or more.  Post-service VA medical treatment records from 
May 1977 to April 1996 did not contain any diagnosis of 
hypertension, nor did any of the numerous blood pressure 
readings taken during this period indicate a diastolic 
pressure of 100 or more.  An August 1994 entry explicitly 
noted that the veteran did not have hypertension.  A February 
1995 VA examination report noted that the veteran reported 
that he had been told he had high blood pressure 15 years 
earlier, but he denied any symptoms associated with the 
disorder, or ever having been placed on any hypertensive 
medication.  Following a physical examination, the examiner's 
diagnosis was that there was no evidence of hypertension.  

At his personal hearing, the veteran testified that while 
stationed at Fort Lee in the early 1960's he was under a lot 
of pressure and as a result of that pressure, he "had a lot 
of hypertension problems."  He stated that after leaving 
Fort Lee, "it started going away."  He stated further that 
hypertension was diagnosed at Walter Reed Hospital in June or 
July of 1963.  At his video-conference hearing, in September 
1998, the veteran denied that he had been diagnosed with 
hypertension in service, stating instead that the disorder 
was diagnosed at a VA facility at Fort Sheridan "shortly 
after I got out" from service.  He stated further that 
treatment continued at Fort Sheridan until he began receiving 
treatment at the North Chicago VA medical center, and that 
the records of his treatment at Fort Sheridan, from service 
separation until 1983, had since been destroyed.  

Because of the lack of a diagnosis of a current disorder, the 
Board finds that the veteran's claim for service connection 
for hypertension is not well grounded.  While the veteran 
maintains that the suffers from hypertension, as noted above, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as medical diagnosis of a 
current condition.  Espiritu, 2 Vet. App. at 495.  Therefore, 
the claim of entitlement to service connection for 
hypertension is not well grounded and must be denied.  

IV.  Ulcers

Service medical records noted that in early July 1957, the 
veteran was diagnosed with suspected enteritis.  Treatment 
records noted that "he has had similar but less severe pain 
in that region since an appendectomy in 1953."  In April 
1962, the veteran was treated for pain and swelling in the 
stomach that was noted to be a large bowel distention 
secondary to excess gas.  In February 1963 he complained of 
similar symptoms.  On this occasion, the treating physician 
noted an impression of questionable partial obstruction.  
Three days later the veteran was noted to have no current 
complaints, although he had had two bouts of transient 
abdominal distention.  

VA medical center (VAMC) outpatient treatment records from 
March 1977 noted that the veteran complained of right lower 
quadrant pain.  The diagnostic impression is illegible.  

A January 1995 VA examination report noted that the veteran 
complained of a history of ulcers diagnosed five years 
earlier at a VA facility.  The veteran reported that at that 
time his symptoms were mostly abdominal pain and diarrhea, 
and were coincident with an episode of high alcohol intake.  
The examiner noted that the veteran reported that he had been 
told that he had an ulcer, but that this fact had apparently 
not been documented endoscopically.  The veteran reported 
that after taking antacids, he had since remained 
asymptomatic.  He denied any current symptoms.  The 
examiner's diagnosis was history of ulcer or gastritis five 
years ago, with no evidence of active gastrointestinal 
disease currently.  

At his personal hearing before the RO, the veteran indicated 
that the incident of enteritis in service was related to his 
claimed current ulcer condition.  He maintained that ulcers 
had been diagnosed at a VA facility five years earlier, and 
that he was currently being seen once a year ona follow-up 
basis, but that he was not taking any medications.  At his 
video-conference hearing, the veteran indicated that there 
had been "a mix-up on my ailment," and that although a VA 
physician had told him in 1990 that he had ulcers, "I 
learned that I didn't have an ulcer later, but it was just 
gas."  He maintained that the symptoms following service 
were the same as those in service, but that he now did not 
believe that he had an ulcer.  Instead, he felt, the problem 
both in service, and currently, was gas attacks.  

Because of the lack of a diagnosis of a current disorder, the 
Board finds that the veteran's claim for service connection 
for ulcers is not well grounded.  While the veteran 
originally maintained that the suffered from ulcers, as noted 
above, as a layperson, he is not competent to provide an 
opinion requiring medical knowledge, such as medical 
diagnosis of a current condition.  Espiritu, 2 Vet. App. at 
495.  Therefore, the claim of entitlement to service 
connection for ulcers is not well grounded and must be 
denied.

V.  Degenerative Joint Disease of the Lumbar Spine

Service medical records noted that in April 1957, the veteran 
complained of a four day history of low back pain following 
"heavy truck driving."  By the date of his reenlistment 
examination, in December 1957, his spine was noted to be 
normal.  In September and again in November, 1962, he 
complained of low back pain.  In January 1964, he complained 
of back trouble since sleeping on the ground.  The impression 
noted was muscle strain.  Again, by the date of his December 
1964 examination, his spine was noted to be normal.  In March 
1965 he was noted to have sustained an injury the right side 
of the base of his neck in an automobile accident.  There was 
no mention of any complaints or symptoms relating to the 
lumbar spine.  An examination in June 1974 noted a normal 
spine.

VA outpatient treatment records from July and August 1994 
noted diagnoses of degenerative joint disease, although it 
was not specified which joints were affected.  A general 
system review in August 1994 noted that the veteran had 
backache, joint pain and stiffness.  A January 1995 VA X-ray 
report noted mild facet joint arthritis in four lumbar 
vertebrae, and bilateral sacroiliac joint arthritis.  

At his January 1995 VA examination, the veteran complained of 
developing a problem with his back in 1955 due to severe 
jolting from driving a truck.  In addition, he reported that 
he had sustained injuries to his back and neck in an 
automobile accident in 1965.  His current complaints were 
"pain and stiffness in the mornings and after sitting for 
long periods."  Examination of the back revealed no clinical 
symptoms.  The examiner commented that X-rays of the 
lumbosacral spine revealed no evidence of fracture, 
dislocation, or other bony abnormality, but did not specify 
whether the comment "other bony abnormality" referred to 
the mild facet joint arthritis noted in the X-ray report from 
the VA treatment records that same month.  In any event, the 
examiner's conclusion was "history of back pain, probably 
due to degenerative joint disease, currently without 
objective evidence of residual disability."

At his personal hearing before the RO, the veteran indicated 
that he developed a bad back from driving a truck over rough 
roads in 1957.  He stated that as a result of his complaints, 
he was taken off that duty for about six weeks.  
Subsequently, the veteran said, he was driving on paved roads 
and so his back condition "didn't bother me," until 1975 or 
1975, when he began to notice back stiffness when getting up 
in the morning.  He stated that he also suffered from pain, 
but that once he got up and started moving around, the 
symptoms would go away.  He stated further that as he gets 
older, the period of morning pain and stiffness lasts longer.  

At his video-conference hearing, the veteran testified that, 
in addition to harming his back from driving a truck on rough 
terrain, he also "had problems" with his back in 1962, from 
sleeping on the ground.  

The veteran's claim for service connection for degenerative 
joint disease of the lumbar spine does not meet all the 
requirements for a well-grounded claim, and hence must be 
denied.  While service medical records noted occasional 
complaints of back pain in service, and medical records 
indicate the presence of a current disability, the Board 
notes that the veteran has not met the third element of the 
above mentioned test as the record contains no competent 
evidence of a nexus or link between mild lumbar and 
sacroiliac joint arthritis, and service.  In other words, 
there is no medical opinion linking the current disorder with 
service.  The only evidence presented by the veteran 
concerning this issue consists of his own statements.  
However, as noted above, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical relationship.  Espiritu, 2 Vet. 
App. at 492.  Because of the lack of competent evidence of a 
medical relationship to service, the claim for service 
connection for degenerative joint disease of the lumbar spine 
is not well grounded and is thus denied.

VI.  Degenerative Joint Disease of the Knees

Service medical records noted no complaints of, or treatment 
for, any disorder of the knees, and a June 1974 examination 
report noted no lower extremity or musculoskeletal disorder.  
VA outpatient treatment records from August 1990 noted that 
the veteran complained that his left knee gave out on him 
while walking down some stairs.  The assessment was "left 
knee biceps tendinitis."  By the following month, the 
condition was described as "resolved."  However, by 
November 1990, he was complaining of bilateral knee stiffness 
and intermittent pain for the past three months.  The 
assessment was pes anserine bursitis vs. tendinitis.  In July 
and August 1994, the veteran complained of a two to three 
month history of pain in the knees when walking up steps, and 
giving away of the knees.  He was diagnosed with degenerative 
joint disease.  A July 1994 X-ray report of both knees noted 
an impression of mild degenerative changes in the left knee.

At his January 1995 VA examination, the veteran complained of 
a six to eight year history of occasional swelling of the 
knees in bad weather, with an unspecified problem when going 
up and down stairs.  The veteran reported being on medication 
in the past, but denied any current medications.  The 
examiner's diagnosis was history of bilateral knee pain, 
probably due to degenerative joint disease, currently with 
slight limitation of motion bilaterally.  

At his personal hearing before the RO, the veteran stated 
that he began having problems with his knees in 1967.  He 
stated that there was no precipitating injury or accident, 
but that "they just started aching" and swelling.  He said 
that he was not provided a diagnosis in service.  He also 
denied current treatment.  At his video-conference hearing, 
the veteran testified that his knee problems in service were 
caused by "a few jumps."  He said that he treated the 
condition in service by wrapping up his knees.  He said that 
currently, he had problems bending his knees at times, and 
that his knees would give way.  He also reported pain and 
locking or popping of the knees.  He stated that he received 
treatment at Fort Sheridan VAMC after separation, but that 
these records were unavailable, having been destroyed.  

The veteran's claims for service connection for degenerative 
joint disease of both the left and right knees do not meet 
all the requirements for well-grounded claims, and hence must 
be denied.  While medical records indicate the presence of a 
current disorder of the knees, there is no medical evidence 
of either a left or right knee  disorder in service, or 
within one year after separation.  Additionally, the record 
contains no competent evidence of a nexus or link between 
bilateral knee pain, with limitation of motion and 
degenerative joint disease, and service.  In other words, 
there is no medical opinion linking either current disorder 
with service.  The only evidence presented by the veteran 
concerning this issue consists of his own statements.  
However, as noted above, as a layperson, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical relationship.  Espiritu, 2 Vet. 
App. at 492.  Because of the lack of medical evidence of 
service incurrence, as well as of competent evidence of a 
medical relationship to service, the claims for service 
connection for degenerative joint disease of the left an 
right knees are not well grounded and are thus denied.




ORDER

Entitlement to service connection for bilateral defective 
vision is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a disease of the ears 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for ulcers is denied.

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is denied.

Entitlement to service connection for degenerative joint 
disease of right knee is denied.

Entitlement to service connection for degenerative joint 
disease of left knee is denied.




		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 13 -


